IN THE SUPREME COURT OF PENNSYLVANIA
MIDDLE DISTRICT

IN RE: 32°¢ JUDICIAL DISTRICT - > No. 30 MM 2020
REQUEST FOR EMERGENCY JUDICIAL:
ORDER

ORDER

 

AND NOW, this 17" day of March, 2020, the Application of the Honorable Kevin
F. Kelly, President Judge of the Thirty-Second Judicial District, requesting an
emergency judicial order, is GRANTED, as the requested relief is consistent with this
Court’s order declaring a General Statewide Judicial Emergency. See 531 Judicial
Administration Docket (order dated March 16, 2020). Consistent with that order,

President Judge Kelly is DIRECTED to file a Declaration within 24 hours.

s

THO . SAYLOR
Chief Justice of Pennsylvania